Citation Nr: 1314892	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  10-43 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for Parkinson's disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to September 1956.  

This matter initially came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a December 2009 rating decision from the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Phoenix, Arizona.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in March 2011.  A transcript of the hearing is associated with the claims file.  

In July 2011, the Board remanded the case to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC in order to obtain outstanding VA treatment records.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.  


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim that has been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that while stationed in Ingrandes, France during the Korean War, he was exposed to pesticides and/or herbicides, which caused him to develop Parkinson's disease.  During his March 2011 testimony, he admitted that he could not identify the specific chemicals to which he was exposed, but denied any Agent Orange exposure.  He reported that he served with the Storage Division of the Storage Company in Ingrandes for 18 months, where his unit's billets, described as "tar paper shacks," were sprayed with chemicals due to an apparent bug infestation.  He indicated that he was first diagnosed with Parkinson's disease in September 2008, but that he experienced symptoms long before that time.  

The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, indicates his military occupational specialty (hereinafter "MOS") was as "QM Sup. Spec.," or Quartermaster Supply Specialist, with training as a "Supply Handler."  It also confirms that he was last stationed with the "Storage Company IGMD" in Ingrandes, and that he had 1 year, 6 months and 1 day of foreign service.  However, the Board notes that the Veteran's service personnel records have not been obtained and associated with the claims file.  Remand is required to obtain these service personnel records, as they may illuminate the nature of the Veteran's service as a Quartermaster Supply Specialist.  VA's duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2) (2012).  

VA treatment records show that in September 2006 the Veteran was treated by neurology after complaining of symptoms of confusion and difficulty sleeping.  On physical evaluation a neurologist observed that the Veteran had intact "finger to nose" but had kinetic tremor left greater than right.  In October 2008, the Veteran requested a neurology consultation because of his tremor.  He was also reporting of a history of falls.  In November 2008, a VA neurology consult report indicates the Veteran was found to possibly have very early Parkinson's disease, although it was considered unlikely that he had Parkinson's disease at that point in time.  The Veteran reported some balance problems and a fall.  He also provided a history of long-standing, gradually worsening, mainly with action, symmetric tremors.  In June 2009, he again was treated for action tremors and falls, which were assessed as suggesting Parkinson's disease, although he did not have resting tremor, significant bradykinesia or rigidity on examination.  In September 2009 he was diagnosed with probable Parkinson's disease, and in December 2009, a Parkinson's disease diagnosis was confirmed.  

In June 2012, the Veteran's spouse who is apparently a registered nurse, and holds the degrees of Bachelor of Science in Nursing and Master of Public Health, submitted a statement in which she argued that the Veteran's Parkinson's disease was triggered by environmental factors he experienced while stationed at the Quartermaster's Depot in Ingrandes, France during his military service.  She submitted a National Institute of Health (hereinafter "NIH") News article in support of this assertion.  This article, dated in February 2011, indicated the existence of a correlation between exposure to the pesticides "rotenone" and "paraquat" and the development of Parkinson's disease.  The article noted that there were no home garden or residential uses for either paraquat or rotenone, and that paraquat use has long been restricted to certified applicators, largely due to concerns based on studies of animal models of Parkinson's disease.  Also, rotenone was described as a limited-use pesticide to kill invasive fish species, but was otherwise restricted.  

Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  

Here, the article submitted by the Veteran's spouse only contains generic information about the relationship between Parkinson's disease and exposure to paraquat and rotenone, but no medical evidence of record relates the generic statements about Parkinson's disease to the Veteran's case, or in any way links the Veteran's Parkinson's disease to his military service.  Therefore, the Board only affords this evidence limited probative value, as it is not supported by any definitive or concrete medical opinions.  

However, the Board recognizes that the NIH article identifies paraquat and rotenone as specific types of chemicals that can contribute to the development of Parkinson's disease.  As the Veteran's testimony regarding his exposure to herbicides/pesticides is consistent with his confirmed military service in France as a Quartermaster Supply Specialist, the Board finds that further development is required to rule out whether or not the Veteran likely had exposure to paraquat and rotenone while in service.  

Accordingly, the RO/AMC must determine whether exposure to parquet and rotenone can be verified and then attempt to do so.  This may be accomplished via a review of the personnel file of record or via request through the Joint Services Records Research Center (hereinafter "JSRRC") or other government records repositories.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC should contact the JSRRC and/or other appropriate government records repositories for corroboration of the Veteran's alleged exposure to herbicides/pesticides at the Ingrandes Quarter Master Depot during his service in France from 1954 to 1956.  The development for this information must be exhaustive, i.e., until the information is received or it is determined that any further attempt at verification would be futile.  If the latter occurs, such a certification must be provided for the record (with a detailed description of the scope of the search for the information).  

2. The RO/AMC should then arrange for any further development suggested by the results of that sought above, to include obtaining a VA examination and medical opinion that addresses the nature and etiology of the Veteran's Parkinson's disease.  

3. Following the requested development, the RO/AMC should readjudicate the claim for service connection.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


